PER CURIAM.
ORDER ON MANDATE
Whereas, the judgment of this court was entered on August 4, 1964 (166 So.2d 697) affirming the final judgment of the Civil *761Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida (173 So.2d 135), by its opinion and judgment filed March 26, 1965 and mandate dated April 14, 1965, now lodged in this court, quashed this court’s judgment for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued on August 28, 1964 in this cause is withdrawn, the judgment of this court filed August 4, 1964 is vacated, the said opinon and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final judgment of the Civil Court of Record appealed from in this cause is reversed and the cause is remanded for the entry of an order dismissing the action for failure to prosecute. Costs allowed shall be taxed in the trial court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).